Citation Nr: 1611689	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to December 1970 and from August 1971 to April 1974.  He also had a period of active duty for training (ACDUTRA) from September 1962 to March 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The September 2010 rating decision reopened but denied the Veteran's claim for service connection for PTSD.  The RO also denied the Veteran's petition to reopen his claim for service connection for right ear hearing loss, noting that evidence submitted since a March 2008 rating decision was not new and material.  

The Board notes that the RO had previously denied service connection for PTSD and right ear hearing loss in a March 2008 rating decision.  The Veteran did not appeal.  However, because relevant, official service department records were thereafter associated with the claims folder in February 2014, the March 2008 rating decision is not final and the Veteran does not have to submit new and material evidence to reopen his claims.  See 38 C.F.R. § 3.156(a) and (c).

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is medically linked to a verified stressor during active military service.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are satisfied. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for PTSD.  For the reasons below, the Board finds that the Veteran is entitled to service connection.

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (west 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 



Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The regulation also specifies circumstances in which a claimant's lay testimony alone may be sufficient to establish the in-service stressor.  See § 3.304(f)(1)-(4). 

With regard to evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) , this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  (The Board notes that the DSM-IV has recently been updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations, including § 4.125, to reflect this update. 79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran has a verified stressor.  The service personnel records reflect that he served in Vietnam from December 14, 1966 to January 2, 1966, during which time his brother was killed in combat on December 29, 1966.  Further, there are other statements in the record made by the Veteran regarding additional in-service stressors.  He reported that his unit came under fire at Landing Zone White, which was out from Tay Ninh Vietnam, and suffered casualties.  He also stated that his unit was mortared throughout his time in Vietnam.  As these stressors are related to the Veteran's fear of hostile military activity and are consistent with the places, types and circumstance of his service, his lay testimony alone is sufficient to establish the occurrence of these stressors.  Accordingly, the stressor element is satisfied.  See 38 C.F.R. § 3.304(f)(3).  

The Veteran has been diagnosed as having PTSD.  The first diagnosis of PTSD in the record appears in September 2009 by a VA psychiatrist.  In an October 2009 psychiatry consult, the Veteran was again diagnosed with PTSD.  An October 2014 psychology treatment note shows that a VA psychologist again diagnosed the Veteran with PTSD and related his condition to his military service.  He was undergoing treatment for PTSD and had been participating in a PTSD recovery group since October 2009.  To that end, the psychologist stated, "these military-related traumas resulted in his development of PTSD which began while he was in Vietnam."  The forgoing diagnoses of PTSD are presumed to accord with the DSM-IV criteria, and were rendered during the pendency of this claim.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

Conversely, there is an unfavorable medical opinion that was provided by a VA examiner regarding whether the Veteran has a current diagnosis of PTSD.  In a November 2009 VA examination, a VA psychologist stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  She stated that the Veteran's score on the PCL-M did not exceed the recommended cut-off score for the diagnosis in terms of frequency or intensity to support a diagnosis of PTSD.  She further reported that the Veteran's symptoms appeared to be subclinical.  The VA examiner did not provide an alternate diagnosis.  

The Board finds that the evidence concerning whether the Veteran has a current diagnosis of PTSD is in equipoise.  The Board finds that the probative value of the September 2009, October 2009 and October 2014 medical opinions and treatment notes to be of equal probative value to the November 2009 VA examination regarding a current diagnosis of PTSD.  Therefore, the current diagnosis element necessary for service connection is satisfied.  

Finally, there is a medical nexus between the verified in-service stressor and the Veteran's current PTSD diagnosis.  The October 2014 VA psychologist diagnosed the Veteran with PTSD and related it to his military trauma. Accordingly, the Board finds that a medical nexus exists between the Veteran's PTSD and the verified stressor incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.304(f). 

Because all three service connection elements are satisfied, service connection for an acquired psychiatric disorder to include PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.  



REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim for service connection right ear hearing loss must be remanded for further development to ensure that it is afforded every consideration. 

The Veteran's STRs reveal that he was treated for a right ear condition in service.  A June 1967 STR shows that he had diminished hearing in his right ear at 4000 Hertz.  A May 1968 STR shows that the Veteran had bilateral ear infections and both eardrums were punctured.  A May 1973 showed that the Veteran had an ear infection (chronic otitis media) of his right ear and complained of pain and drainage for six days.  In July 1973, he was referred to an ear, nose, and throat provider for a right tympanic membrane perforation. 

Current records show that the Veteran has diminished hearing in his right ear.  A September 2009 VA hearing evaluation showed moderately severe to severe hearing loss at 300 and 4000 hertz (Hz), with a slight improvement to moderately severe at 6000 and 8000 Hz.  His word recognition was 88% in his right ear.  A June 2011 audiogram also reveals that the Veteran's hearing is significantly reduced.  

However, there is no medical evidence in the record linking the Veteran's current right ear hearing loss to his in-service infections.  Therefore, in light of the service records showing treatment for right ear problems and the current evidence of right ear hearing loss, an examination must be performed to determine if the Veteran's current hearing loss disability is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's treatment records from the Mobile, Alabama VA Medical Center, dated from September 2009 forward.

2.  After the above records have been obtained, schedule the Veteran for a VA audiological examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. 

The examiner must provide an opinion as to the likelihood that the Veteran's current right ear hearing loss was caused by in-service noise exposure from helicopters, heavy artillery, and/or small arms fire.  The cumulative impact of noise exposure from all periods of service should be considered.  

The examiner must also address the likelihood that the Veteran's right ear hearing loss is etiologically related to his in-service chronic otitis media and tympanic membrane perforation, as recorded in his STRs.  

The opinion must be supported by a complete explanation/rationale.  

3.  After the VA examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


